Citation Nr: 9917026	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-07 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for osteoarthritis of the 
right knee and the left knee secondary to a bilateral ankle 
disability.



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Air Force from 
February 1968 to January 1972.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for osteoarthritis 
of the right and left knees secondary to the bilateral ankle 
disability.  The Board remanded the case to the RO in October 
1997 for additional development; the RO has now returned the 
case to the Board for appellate review.

The Board notes that the RO issued a rating decision in May 
1998 which increased the appellant's right ankle evaluation 
from zero percent to 10 percent and denied an increased 
evaluation for the left ankle disability.  Because the 
appellant apparently has neither initiated nor completed the 
procedural steps necessary for an appeal of any aspect of 
these issues, the Board has not included them in its 
consideration of the claims on appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Osteoarthritis of the right and left knees was first 
demonstrated many years after separation from service.

3.  There is no medical evidence or competent nonspeculative 
opinion of record linking the appellant's diagnosed 
osteoarthritis of the right and left knees to the appellant's 
service-connected right ankle disability or to his left ankle 
disability.  The medical evidence of record does not document 
acceleration of any pathologic or degenerative process in the 
knees due to the bilateral ankle disability.

4.  The appellant has not submitted medical evidence of any 
nexus between his current osteoarthritis of the right and 
left knees and his service-connected bilateral ankle 
disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for osteoarthritis of the right 
and left knees secondary to the right and left ankle 
disabilities.  38 U.S.C.A. §§ 101, 106, 1110, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. §  3.310 (1998); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) (West 1991) generally 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

Review of the appellant's service medical records reveals 
that no complaint, symptomatology, or finding of knee 
osteoarthritis can be found.  The August 1971 report of 
medical history contains no complaints concerning either of 
the appellant's knees.  The associated separation examination 
found the appellant's lower extremities to be normal, except 
for the ankle pathology described in the orthopedics 
consultation report.   

Post-service, the appellant underwent a VA medical 
examination in November 1973.  He stated that he had problems 
with his feet and his ankles, but made no mention of any 
problem with either knee.  No clinical findings were made 
concerning either knee.  The appellant subsequently underwent 
another VA medical examination in February 1975.  Again, he 
made no reference to any problem with either knee and no 
clinical findings regarding either knee were made.

The evidence of record contains private medical records from 
a rheumatologist dated between June 1992 and January 1993.  A 
note written in June 1992 indicated that the appellant was an 
active basketball player and black belt karate expert who 
presented with a six-month history of pain and swelling of 
both knees.  A note dated in September 1992 indicated that a 
diagnosis of right knee osteoarthritis had been rendered.  

The evidence of record also contains a December 1994 written 
statement from a private physician stating that the appellant 
was a patient under his care who had a diagnosis of 
osteoarthritis of the knees.  The physician also stated that 
the presence of osteoarthritis in a 45-year-old patient was 
highly unusual.  The doctor opined that the appellant's 
"activities as a member of the Armed Forces while in Vietnam 
in the 1960s and 1970s may have played a role in the 
development of premature osteoarthritis in this patient."

This evidence was on file at the time the case was previously 
before the Board.  As explained in the REMAND, the Board 
thought that actual clinical records from the private 
physician might be probative and should be obtained.  It was 
also the conclusion of the Board that examination and nexus 
opinion were in order, given the status of the factual 
development at that time.  The veteran was requested to 
provide a release of information so that private records 
could be sought.  There was apparently no response to that 
request, it is not shown to have been returned as 
undeliverable, and the appellant did not submit additional 
evidence or private records.

The appellant underwent a VA orthopedic examination in March 
1998.  He was noted to play basketball.  The appellant 
reported that at times his knees would swell and ache.  A 
five degree decrease in range of motion of each knee was 
demonstrated and radiographic examination revealed spurs on 
both patellae.  The examiner opined that the osteoarthritic 
changes present in the appellant's knees were not related to 
his service-connected ankle disabilities.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's bilateral 
knee osteoarthritis is not related to the service-connected 
right and left ankle disabilities in that the ankle 
disabilities are not shown to have caused or aggravated the 
osteoarthritis of the knees.  While it is apparent that the 
appellant does suffer from osteoarthritis of both knees, the 
medical evidence of record as a whole supports the 
proposition that there is no etiological relationship between 
the origin of that osteoarthritis and the bilateral ankle 
disability for which service connection has been granted.  
Furthermore, the medical evidence of record supports the 
conclusion that the right and left knee osteoarthritis has 
not been aggravated or caused to worsen by the service-
connected right ankle disability or the left ankle 
disability.

The Board has specifically considered the December 1994 
private medical statement.  However, to the extent a 
physician's opinion states no more than that the appellant's 
osteoarthritis of the knees 'may have' played a role in the 
development of premature osteoarthritis, the statement is 
speculative.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993)(stating that letter indicating a veteran may have been 
having symptoms of multiple sclerosis for many years, taken 
by itself, was speculative).  See also Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (holding medical opinion in which 
doctor stated he could not provide 'yes' or 'no' response to 
question posed was "non-evidence"); Tirpak v. Derwinski, 2 
Vet. App. 609 (1993) (holding physician's statement that a 
veteran may or may not have died if a specific, medical 
procedure had been successful was not sufficient evidence to 
establish well-grounded claim).  Such statements are not 
sufficient to successfully support a claim for service 
connection.  Id. at 611.  Further, there is no other medical 
evidence which indicates that the bilateral knee pathology 
which the appellant currently demonstrates has any 
relationship to the right and left ankle disabilities, as 
opposed to any other possible cause, such as post-service 
participation in karate and basketball, and such would be 
required to make the claim plausible.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  The Board finds the examiner's 
statements to exclude the right and left ankle disabilities 
as a possible cause for the right and left knee 
osteoarthritis and thus, the competent medical evidence of 
record does not establish a causal nexus between the 
appellant's service-connected right and left ankle 
disabilities and the osteoarthritis of the appellant's knees.

The appellant has submitted no other medical evidence that 
indicates that an etiologic relationship does exist between 
the bilateral ankle disability and the claimed osteoarthritis 
of the knees.  Nor has he submitted any medical evidence that 
indicates that the bilateral ankle disability has aggravated 
the claimed osteoarthritis of the knees.  In fact, there is 
no medical evidence of record that indicates how the service-
connected bilateral ankle disability could aggravate the 
osteoarthritis of the knees.  In addition, while the 
appellant has stated that it is his bilateral ankle 
disability that has aggravated his osteoarthritis of the 
knees, he is not qualified to make such a finding; his 
representative is also not qualified.  Moray v. Brown, 5 Vet. 
App. 463 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Review of all the evidence of record reveals that the 
appellant has submitted no evidence, except the speculative 
private medical statement of December 1994, and the opinions 
of himself and his representative contained in various 
written statements, to establish that he has any 
osteoarthritis of the knees secondary to the bilateral ankle 
disability or worsened by the bilateral ankle disability.  In 
this regard, the Board notes that lay statements are not 
competent evidence as to medical diagnosis or causation.  
Moray v. Brown, 5 Vet. App. 463 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, the appellant has 
not presented any competent medical evidence of a nexus 
between his service-connected bilateral ankle disability and 
his currently diagnosed osteoarthritis of the knees.  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  Furthermore, there has been 
no medical showing that the claimed osteoarthritis of the 
knees has been aggravated by the appellant's service-
connected disability as opposed to aggravation by his post-
service participation in karate and basketball.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Accordingly, there is no medical evidence of record that 
demonstrates that the appellant's currently diagnosed 
osteoarthritis of the knees is secondary to the appellant's 
service-connected bilateral ankle disability.  Where there is 
no medical evidence which indicates that there is a service 
relationship, the claim is not well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Thus, the claims for service 
connection for osteoarthritis of the right knee and 
osteoarthritis of the left knee on a secondary basis must be 
denied as not well-grounded.  Grivois v. Brown, 6 Vet. App. 
136 (1994).  

Although the Board considered and denied this appeal on a 
ground different from that of the RO, which denied the claim 
on the merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well-grounded, the RO accorded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In this regard, to remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well-grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed.Reg. 
49,747 (1992).  Because the appellant's claims are not well-
grounded, the VA is under no duty to assist the appellant in 
further development of the claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
notes that the Supplemental Statement of the Case (SSOC), 
dated in May 1998, indicated to the appellant that these 
claims were being denied because the evidence of record 
failed to establish any relationship between the bilateral 
ankle disability and claimed osteoarthritis of the knees.  
The Board views that information, and the information in the 
discussion above, as informing the appellant of the type of 
evidence needed - thus satisfying Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Further, as noted, the Board REMAND was in 
part to obtain records that might be probative.  No such 
records were obtained or provided by the veteran.  Finally, 
there is no suggestion in the record that there are medical 
records available which, if obtained, would change this 
outcome.

Since the appellant has failed to present competent medical 
evidence that his claims of entitlement to secondary service 
connection for the osteoarthritis of the right knee and the 
osteoarthritis of the left knee are plausible, that is, he 
has failed to present medical evidence that links the alleged 
osteoarthritis of the knees to service, the claims for 
service connection for osteoarthritis of the knees on a 
secondary basis must be denied as not well-grounded.  Dean v. 
Brown, 8 Vet. App. 449 (1995).


ORDER

Well-grounded claims for entitlement to secondary service 
connection for osteoarthritis of each knee not having been 
submitted, the claims are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

